Exhibit 10.1
Logo [logo.jpg]


June 22, 2015


Victor Luis


via Coach email


Amendment of Employment Terms

--------------------------------------------------------------------------------

Dear Victor:


As discussed, as an employee of Coach and member of the Operating Group, you
will be subject to the following additional and/or modified employment
policies.  Please sign the acknowledgement at the end noting your understanding
and agreement.


 
1.
Notice of Intent to Terminate Employment



Pursuant to your appointment letter with Coach, if at any time you elect to
terminate your employment with Coach, including a valid retirement from Coach,
you are required to provide three (3) months’ advance written notice of your
intent to terminate your employment in accordance with the terms set forth in
your appointment letter dated February 13, 2013. After you have provided your
required notice and through the end of the three (3) month notice period, you
will continue to be an employee of Coach and you will continue to receive the
same base salary as immediately prior to your notice (and, if Coach has reduced
your base salary during the 60-day period immediately prior to the date upon
which you provided such notice, you will receive the base salary as in effect
immediately prior to such reduction during the notice period).  Your duties and
other obligations as an employee of Coach will continue and you’ll be expected
to cooperate in the transition of your responsibilities.  Coach shall, however,
have the right in its sole discretion to direct that you no longer come to work
or to shorten the notice period; provided that if Coach elects to shorten such
notice period, you will be entitled to continue to receive your base salary (at
the same rate as if the required notice period had not been shortened) through
the end of such three (3) month period. Nothing herein alters your status as an
employee at-will.  Coach reserves all legal and equitable rights to enforce the
advance notice provisions of this paragraph. You acknowledge and agree that your
failure to comply with the notice requirements set forth in your appointment
letter shall result in: (i) Coach being entitled to claw back any bonus paid to
you within 180 days of your last day of employment with Coach, (ii) the
forfeiture of any unpaid bonus as of your last day of employment with
Coach, (iii) any unvested restricted stock unit or stock option or vested stock
option award held by you shall be automatically forfeited on your last day of
employment with Coach, and (iv) Coach being entitled to claw back any Financial
Gain (as defined below) you realize from the vesting of any Coach equity award
within the twelve (12) month period immediately preceding your last day of
employment with Coach.  “Financial Gain” shall have the meaning set forth in the
various equity award grant agreements that you receive during your employment
with Coach.
 
 
 

--------------------------------------------------------------------------------

 


 
2.
Severance Arrangements



Pursuant to your employment letter with Coach, if your employment is terminated
involuntarily by Coach, other than for Cause (as defined in your employment
letter), or you resign for “Good Reason” (as defined in your employment letter),
you are eligible to receive the severance payments and benefits set forth in
your employment letter in accordance with the terms and conditions of your
employment letter.  Coach acknowledges and agrees that if Coach has reduced your
base salary during the 60-day period immediately prior to the date of your
termination, you will receive severance based on the base salary as in effect
immediately prior to such reduction. All other terms and conditions of your
severance arrangements will remain in effect in accordance with the terms of
your employment letter.


 
3.
Other Terms and Conditions of Employment



If you accept Coach's additional terms of continued employment as outlined in
this letter, our relationship will continue to be one of "employment-at-will."
That means you are free, at any time, for any reason, to end your employment
with Coach and that Coach may do the same, subject to the advance notice
requirements set forth above under Notice of Intent to Terminate Employment. Our
agreement regarding employment-at-will may not be changed, except specifically
in writing signed by both the Chairman of the Board and you.   In the event of a
breach by you of any provision of this letter and/or any of the Company policies
which are included herewith, you agree to reimburse Coach for any and all
reasonable attorneys’ fees and expenses related to the enforcement of this
agreement, including, but not limited to, the clawback of gains specified
hereunder.
 
Except as specifically set forth in this letter, the terms and conditions of
your employment with Coach (including the terms of any employment letter,
restrictive covenants agreement or equity agreement between you and Coach) will
remain in full force and effect following the effective date of this letter.
 
 

 SIGNED FOR COACH    SIGNED BY VICTOR LUIS          /s/ Sarah Dunn   6/22/2015
/s/ Victor Luis 6/22/2015          Sarah Dunn       Global HR Officer      

 
                                                                        
 


                                                                                                                    


 
 